               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JOHN WILLIAM KEY,

                      Plaintiff,
                                                      Case No. 19-CV-735-JPS
 v.

 MILWAUKEE COUNTY JAIL,
                                                                      ORDER
                       Defendant.


       Plaintiff John William Key proceeds in this matter pro se. He filed a

complaint alleging that Defendant violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has timely paid his initial partial filing fee of $1.08. The Court

will therefore proceed with screening the action.

       The Court shall screen complaints brought by prisoners seeking

relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The Court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual
contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts, and his statement need

only “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual




                                  Page 2 of 8
allegations, the Court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The Court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff alleges that he was a detainee at the Milwaukee Secure

Detention Facility, but was transferred to the Milwaukee County Jail for a

court appearance on February 22, 2019, at approximately 8:30 a.m. He was

held in Cell 11. At around 11:00 a.m., he notified a female correctional

officer who was dispensing bagged lunches that he needed to use the

restroom. She told him that someone was already in the restroom, and

denied him access. Three hours passed, and Plaintiff still was not granted

access to the restroom. He became agitated, and began pounding on the cell

door. This time, a male correctional officer came to Cell 11 and opened the

door. Plaintiff informed him that he needed to use the restroom badly, and

ran past the correctional officer to the bathroom. While Plaintiff was using

the facilities, the correctional officer went into the bathroom with at least




                                   Page 3 of 8
one other correctional officer.1 They pulled him off the toilet, which resulted

in Plaintiff hitting his head on the wall. At this point, Plaintiff concedes that

he became aggressive, and one of the correctional officers called for help.

When more correctional officers came, instead of being reasonably

restrained, Plaintiff was punched in the face and tackled to the ground.

Following this, he was seen by the nursing staff, who took pictures of his

black eye and swollen face. Back at Milwaukee Secure Detention Facility,

more photos were taken of his injuries. He was in the Intensive Care Unit

for about ten days. Plaintiff seeks monetary damages.2

       These allegations invoke Plaintiff’s Eighth Amendment right to be

free from cruel and unusual punishment. In particular, prisoners have a

right to certain necessities of life such as “adequate food, clothing, shelter,

and medical care.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). They are also

entitled to “sanitation[] and hygienic materials.” Myers v. Ind. Dep’t of Corr.,

655 F. App’x 500, 503 (7th Cir. 2016). The Seventh Circuit recognizes “long-

term deprivations of modern toilet facilities as potential Eighth

Amendment violations.” White v. Knight, 710 F. App’x 260, 261 (7th Cir.

2018). However, slight limits on toilet access, such as a once-every-two-

hours rule during lockdowns, do not violate society’s minimum standards

of decency. Id. at 262. In this case, Plaintiff arrived at Milwaukee County



       1It is not clear, from the complaint, who this correctional officer was, but
seems that it was neither a lieutenant nor a captain. See (Docket #1 at 3).
       2  Plaintiff has indicated that he is suing under state law, but this seems to
be a mistake. See (Docket #1 at 4). Plaintiff is suing for a violation of his
constitutional rights; jurisdiction under 28 U.S.C. § 1332 does not exist because the
Plaintiff and Defendant are both citizens of Wisconsin. Therefore, the Court will
construe this complaint as one alleging violations of federal law under 28 U.S.C. §
1331.


                                    Page 4 of 8
Jail at 8:30 a.m. By 11:00 a.m., he had not been afforded the opportunity to

use the restroom. Three hours passed, and he still had not been able to use

the restroom. This means that Plaintiff went at least five and a half hours

without toilet facilities. As explained above, whether a particular

deprivation—such as a deprivation of toilet facilities—violates the Eighth

Amendment depends in large measure on its duration. Myers, 655 F. App’x

at 504. Though the Court will allow Plaintiff to proceed on this claim,

Defendant is free to argue that the deprivation was not long enough to

become one of constitutional magnitude.

       The Eighth Amendment also protects against unreasonable force in

the context of a prison setting. The central inquiry is “whether force was

applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Wilkins v. Gaddy, 559 U.S. 34,

37 (2010) (citing and quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992)). Here,

Plaintiff has alleged that an excessive amount of force was used on him, for

no reasonable penal objective. He was accosted in the midst of relieving

himself and pulled off the toilet, despite the fact that he had notified at least

two correctional officers that he desperately needed to use the facilities.

When he became angry at this turn of events, reinforcements were called

in, and he was allegedly beaten into submission. The Court finds that this

sufficiently states a cause of action for a malicious or sadistic use of force

under the circumstances.

       Plaintiff may therefore proceed on the following claims: (1) a

violation of his Eighth Amendment rights based on his denial of restroom

facilities; and (2) a violation of his Eighth Amendment rights based on the

excessive force used to remove him from the toilet.




                                  Page 5 of 8
       The Milwaukee County Jail is not the correct defendant in this matter

and will be dismissed. Only those officials who are directly responsible for

a constitutional violation may be sued under Section 1983. Minix v.

Canarecci, 597 F.3d 824, 833–34 (7th Cir. 2010). To facilitate service of the

complaint and identification of the individuals who might be held

responsible for the claims, the Court will add Milwaukee County Sheriff

Earnell Lucas (“Lucas”) as a defendant for the limited purpose of helping

Plaintiff identify the individual defendants who were personally involved

in this action. See Donald v. Cook Cty. Sheriff’s Dep’t, 95 F.3d 548, 556 (7th Cir.

1996). Plaintiff is advised that in the Court’s scheduling order, which will

be issued after Lucas is served, Plaintiff will be afforded a period of time in

which to conduct discovery into the identities of the unnamed defendants.

He should seek this information from Lucas. Failure to amend the

complaint to identify individual defendants who were personally involved

in the claims, by the deadline set forth in the scheduling order, may result

in dismissal of this action. Once the individual defendants are identified,

the Court will dismiss Lucas as a defendant.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant Milwaukee County Jail

be and the same is hereby DISMISSED from this action;

       IT IS FURTHER ORDERED that Milwaukee County Sheriff Earnell

Lucas be and the same is hereby ADDED as a defendant for the limited

purpose of helping Plaintiff identify the individual defendants who were

personally involved in this action;




                                   Page 6 of 8
       IT IS FURTHER ORDERED that pursuant to the informal service

agreement between Milwaukee County and this court, copies of Plaintiff’s

complaint and this order are being electronically sent today to Milwaukee

County for service on Milwaukee County Sheriff Earnell Lucas;

       IT IS FURTHER ORDERED that the agency having custody of the

prisoner shall collect from his institution trust account the $348.92 balance

of the filing fee by collecting monthly payments from the plaintiff's prison

trust account in an amount equal to 20% of the preceding month's income

credited to the prisoner's trust account and forwarding payments to the

Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, county, state, or federal, the

transferring institution shall forward a copy of this Order along with

plaintiff's remaining balance to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where the inmate is confined;

       IT IS FURTHER ORDERED that the plaintiff shall submit all

correspondence and legal material to:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter. As each filing

will be electronically scanned and entered on the docket upon receipt by



                                 Page 7 of 8
the clerk, the plaintiff need not mail copies to a defendant. All defendants

will be served electronically through the court’s electronic case filing

system. The plaintiff should also retain a personal copy of each document

filed with the court.

       The plaintiff is further advised that failure to make a timely

submission may result in the dismissal of this action for failure to prosecute.

In addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 15th day of November, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 8 of 8
